[Cite as Trogdon v. Beltran, 2016-Ohio-5285.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

MATTHEW TROGDON                                      C.A. No.   15CA010809

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
NICHOLAS BELTRAN                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Defendant                                    CASE No.   10CV166513

        and

ARCH ABRAHAM NISSAN

        Appellant



                                 DECISION AND JOURNAL ENTRY

Dated: August 8, 2016



        MOORE, Presiding Judge.

        {¶1}    Defendant-Appellant Arch Abraham Nissan (“Nissan”) appeals from the

judgments of the Lorain County Court of Common Pleas. We affirm in part and reverse in part.

                                                I.

        {¶2}    Plaintiff-Appellee Matthew Trogdon suffers from schizoaffective disorder.

Because of the effects of that disorder, he became unable to work and applied for government

benefits. He received a lump sum payment from Social Security and also began to receive

monthly payments thereafter. His mother, Theresa Sadowski, became the representative payee
                                               2


for the government benefits, and thus managed Mr. Trogdon’s finances. Mr. Trogdon resided

with his mother and grandmother.

       {¶3}   In order to spend down the lump sum payment, in early 2009, Mr. Trogdon’s

mother allowed him to purchase a new 2009 Jeep Patriot for approximately $24,000. The car

was paid for in cash and was titled in Mr. Trogdon’s name. According to his mother, Mr.

Trogdon was easily influenced and began to befriend the wrong kind of people. She believed

one of those people was Defendant Nicholas Beltran.

       {¶4}   Mr. Trogdon met Mr. Beltran at one of Mr. Trogdon’s friend’s houses in the fall

of 2009, and the two quickly became friends. Mr. Trogdon and Mr. Beltran would see each

other nearly daily, and Mr. Beltran stayed over at Mr. Trogdon’s mother’s house approximately

5 days a week. According to Mr. Trogdon they would drive around during the day and visit

friends in Mr. Trogdon’s Jeep. They began to drive around so much that Mr. Trogdon would

spend more money each week on gas than he could afford based upon the amount of government

benefits he received. Thereafter, Mr. Trogon’s mother locked the vehicle in the garage and

prevented Mr. Trogdon from having access to it.

       {¶5}   According to Mr. Trogdon, Mr. Beltran and Mr. Beltran’s godfather, Bernie Hall,

concocted a plan to get the car back. Mr. Trogdon would sign the title over to Mr. Beltran, Mr.

Beltran would get the car out, and then Mr. Beltran would sign the title back over to Mr.

Trogdon. On January 29, 2010, Mr. Trogdon went with Mr. Beltran and signed the car over to

Mr. Beltran. Mr. Trogdon did not tell his mother about the transfer. Shortly thereafter, Mr.

Trogdon’s mother allowed the two to take the car out so that they could “check some tires[]” for

Mr. Beltran’s godfather. Instead of doing that, however, Mr. Beltran drove the Jeep to a Giant

Eagle and dropped Mr. Trogdon off.        Mr. Beltran told Mr. Trogdon that Mr. Beltran’s
                                                  3


grandmother was in Giant Eagle and had $400 for him and that Mr. Trogdon was to find her and

get the money. When Mr. Trogdon could not find Mr. Beltran’s grandmother, he proceeded

back to the parking lot to discover that Mr. Beltran had left.

        {¶6}   Mr. Trogdon called his mother and told her that Mr. Beltran took the car and that

Mr. Trogdon transferred the title to Mr. Beltran. Mr. Trogdon’s mother picked him up and they

proceeded to the police station to report the vehicle stolen. Ultimately, the police informed them

that it was a civil matter. Mr. Trogdon’s mother contacted a lawyer who contacted a few

dealerships in the area.

        {¶7}   Mr. Beltran attempted to trade the vehicle in at a Kia dealership; however, the

salesperson at the Kia dealership was suspicious and declined to complete the transaction.

Ultimately, on January 31, 2010, Mr. Beltran traded the Jeep in at Nissan for a 2004 Nissan

Sentra and a check for $2,348.84. The trade-in value of the Jeep was $10,500. The day after the

sale, Mr. Trogdon’s mother contacted Nissan, and Nissan informed her that it had the vehicle and

that it was titled to Mr. Beltran. Mr. Trogon’s mother asked Nissan to hold the vehicle, and

Nissan agreed to do so for a week. Mr. Trogdon’s attorney also contacted Nissan and explained

the situation and asked it to hold the vehicle. Additionally, on February 6, 2010, the attorney

faxed a letter to Nissan informing it of the situation and asking Nissan to not sell or transfer the

Jeep.

        {¶8}   Mark Heinowski went to Nissan sometime after Mr. Beltran had traded in the

Jeep. Mr. Heinowski was looking to purchase a Jeep and noticed the Jeep at issue on the lot.

Nothing indicated it was not for sale. However, he left without purchasing the vehicle. He

returned on February 13, 2010 and found a “Do not sell” sign on the Jeep. When he inquired

about it, he was told that the car was being held for a relative of the owner. Nonetheless, Mr.
                                                4


Heinowski took it for a test drive and, after the sales staff talked to a couple of people, Nissan

sold Mr. Heinowski the Jeep for a purchase price of $16,045. Michael Abraham, a part owner of

Nissan, explained that he spoke with the police about the vehicle, and the police told him that he

was free to sell the vehicle.

       {¶9}    In March 2010, Mr. Trogdon filed a complaint against Mr. Beltran and Nissan.

That complaint was amended to add Mr. Heinowski as a Defendant. Thereafter, Mr. Heinowski

answered and filed cross-claims against Mr. Beltran and Nissan. In June 2010, Mr. Trogdon

filed a second amended complaint. Therein he asserted claims for fraud, conversion, and unjust

enrichment against Mr. Beltran, fraud, conversion, and negligence against Nissan, and replevin

against Mr. Heinowski. Nissan also filed a cross-claim against Mr. Beltran seeking indemnity.

       {¶10} Ultimately, the claims against Mr. Heinowski were dismissed, and Mr. Heinowski

dismissed his cross-claims. Mr. Trogdon was granted a default judgment against Mr. Beltran

with damages awarded in the amount of $17,000. The matter proceeded to a bench trial and the

trial court found in favor of Mr. Trogdon for $16,045. The trial court concluded that Mr. Beltran

obtained the Jeep by fraud, that Nissan had notice that Mr. Beltran was not a bona fide purchaser,

that Nissan was not a bona fide purchaser, and that Nissan converted the Jeep for its own use by

reselling it. The trial court found Nissan and Mr. Beltran jointly and severally liable and in

addition to the damages award, determined that Mr. Trogdon was entitled to an award of costs

and an award of reasonable attorney fees.

       {¶11} Nissan appealed and this Court dismissed the appeal concluding the entry

appealed was not final and appealable because the trial court failed to determine the amount of

attorney fees to be awarded. See Trogdon v. Beltran (“Trogdon I”), 9th Dist. Lorain No.

13CA010396 (July 8, 2013). While the matter was pending on appeal, the trial court held a
                                                5


hearing on the amount of attorney fees and issued a judgment entry awarding fees. While the

matter was still on appeal, the trial court reconsidered the amount of the award. Nissan appealed

again arguing that the trial court lacked jurisdiction to issue an award of attorney fees while the

first appeal was pending. This Court determined that because Nissan’s first appeal was pending,

“the trial court did not thereafter have jurisdiction to issue a judgment determining the amount of

the attorney fees.” Trogdon v. Beltran (“Trogdon II”), 9th Dist. Lorain No. 13CA010446, 2015-

Ohio-1256, ¶ 9.      We further concluded that the May 13, 2013 and June 20, 2013 orders

awarding attorney fees were nullities that must be vacated. See id.

       {¶12} Upon remand, a new trial judge heard the matter. Thereafter, the trial court

awarded Mr. Trogdon $57,319.50 in attorney fees. Nissan has appealed, raising five assignments

of error for our review.

                                                II.

       {¶13} Prior to addressing the merits of the assignments of error, we pause to address Mr.

Trogdon’s assertion that Nissan’s first through fourth assignments of error are barred by res

judicata. Mr. Trogdon asserts that, because Nissan failed to challenge the merits of the trial

court’s original verdict in the second appeal, Nissan is barred by res judicata from raising those

issues now.

       {¶14} We previously determined that the trial court’s original entry awarding judgment

for Mr. Trogdon was not final and appealable because it failed to determine an amount of

attorney fees. See Trogdon I. Additionally, we determined in Trogdon II that the trial court’s

entries awarding an amount of attorney fees were nullities. Trogdon II at ¶ 9. Accordingly, the

original judgment did not become final and appealable until the trial court issued the June 15,

2015 entry that is currently being appealed. See Dunkle v. Children’s Hosp. Med. Ctr. of Akron,
                                                 6


9th Dist. Summit No. 26612, 2013-Ohio-5555, ¶ 34 (“[R]es judicata and the law of the case

doctrine require a final order.”). Thus, had Nissan raised assignments of error related to the

merits in Trogdon II, we would have been unable to address them. See Trogdon II at ¶ 6 (noting

that “this Court lacks jurisdiction to consider nullities[]”). Therefore, Mr. Trogon has not

convinced us that res judicata has any application here, and we proceed to address the merits of

Nissan’s arguments.

                                                III.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S JUDGMENT FINDING [NISSAN] WAS LIABLE TO
       [MR.] TRO[GD]ON FOR THE CONVERSION OF A 2009 JEEP WAS NOT
       SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶15} Nissan argues in its first assignment of error that the trial court’s finding in favor

of Mr. Trogdon on his conversion claim was based upon insufficient evidence. Nissan has

limited its argument to the issue of whether Mr. Trogdon is estopped from claiming ownership of

the Jeep.

       {¶16} “When a defendant argues that the judgment in a civil case is supported by

insufficient evidence, we must determine whether, viewing the evidence in the light most

favorable to the plaintiff, a reasonable trier of fact could find in favor of the plaintiff.” Baaron,

Inc. v. Davidson, 9th Dist. Wayne No. 13CA0050, 2015-Ohio-4217, ¶ 13, quoting Lubanovich v.

McGlocklin, 9th Dist. Medina No. 12CA0090-M, 2014-Ohio-2459, ¶ 8.

       {¶17} “Conversion is ‘the wrongful exercise of dominion over property to the exclusion

of the rights of the owner, or withholding it from his possession under a claim inconsistent with

his rights.’” Allan Nott Ents., Inc. v. Nicholas Starr Auto, L.L.C., 110 Ohio St. 3d 112, 2006-

Ohio-3819, ¶ 36, quoting Joyce v. Gen. Motors Corp., 49 Ohio St. 3d 93, 96 (1990). “To prevail
                                                  7


on a claim of conversion, a plaintiff must prove (1) that it owned or had the right to control the

property at the time of the conversion, (2) the defendant’s wrongful act or disposition of the

plaintiff’s property rights, and (3) damages.” Pelmar USA, L.L.C. v. Mach. Exchange Corp., 9th

Dist. Summit No. 25947, 2012-Ohio-3787, ¶ 12.

        {¶18} “R.C. 4505.04 provides that a person must possess a certificate of title to claim

ownership of a motor vehicle.” Allan Nott at ¶ 15. “[T]he purpose of Ohio’s Certificate of Title

Act is [t]o prevent the importation of stolen motor vehicles and thefts and frauds in the transfer

of title to motor vehicles.” (Emphasis omitted.) (Internal quotations and citation omitted.) Id. at

¶ 34.   While “Ohio’s Certificate of Motor Vehicle Title Act grants a unique status to an

individual who has in his possession a certificate of origin[;] * * * the rights it creates in a holder

of such a certificate are not absolute and the holder does not prevail against all the world under

any and all circumstances.” (Internal quotations and citations omitted.) Id. at ¶ 16. “Under the

provisions of the Ohio Certificate of Motor Vehicle Title Act, absent any question of estoppel

arising from an act of the owner, a thief cannot convey valid title to a stolen motor vehicle to a

bona fide purchaser for value without notice, although the certificate of title used in the

purported transfer appears valid on its face.” Hardware Mut. Cas. Co. v. Gall, 15 Ohio St. 2d
261 (1968), paragraph 3 of the syllabus; see also Allan Nott at ¶ 41 (reaffirming holding in Gall).

Moreover, “for purposes of the Certificate of Title Act, ‘stolen motor vehicle’ includes motor

vehicles that are stolen by fraud or deception.” Allan Nott at ¶ 41.

        {¶19} At the conclusion of the bench trial, the trial court summarized the issues as being

(1) whether Mr. Beltran defrauded Mr. Trogdon; and (2) whether based upon the transaction and

knowledge Nissan had, should Nissan have suspected something was not right with the

transaction between it and Mr. Beltran. The parties agreed that those were the issues before the
                                                  8


trial court. The trial court requested post-trial briefs on the issues, which both sides submitted.

In Mr. Trogdon’s post-trial brief, he raised the issue of whether he was estopped from claiming

ownership of the vehicle and argued that his actions of reporting the claim to the police and

retaining counsel were consistent with his claims against Nissan. Thus, he maintained that he

was not estopped from claiming ownership.

       {¶20} In Nissan’s post-trial brief, filed after Mr. Trogdon’s brief, Nissan did not raise

the issue of estoppel or respond to Mr. Trogdon’s claim that his actions were consistent with his

claim that the car belonged to him. Instead, Nissan stated that, “[i]f the Court finds that [Mr.]

Trogdon was deceived into signing over title to the vehicle by [Mr.] Beltran then [Allan Nott]

applies and of course, [Nissan] received a certificate of title that was procured by theft, and

[Nissan] would be responsible for the value of the car.”

       {¶21} Under these particular circumstances, we conclude that Nissan has, at the very

least, forfeited any argument that Mr. Trogdon was estopped from claiming ownership of the

vehicle. See Brunke v. Ohio State Home Servs., Inc., 9th Dist. Lorain No. 13CA010500, 2015-

Ohio-2087, ¶ 47 (“It is axiomatic that a litigant who fails to raise an argument in the trial court

forfeits his right to raise that issue on appeal.”) (Citations omitted.) While Nissan could still

argue plain error, Nissan has not done so, and we are not inclined to create a plain error argument

on its behalf. See id.

       {¶22} As Nissan’s argument under this assignment of error was limited to the issue of

estoppel and it failed to preserve that issue, we overrule its first assignment of error on that basis.

See App.R. 16(A)(7).
                                                     9


                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S JUDGMENT FINDING [NISSAN] WAS LIABLE TO
       [MR.] TROGDON FOR THE CONVERSION OF A 2009 JEEP WAS AGAINST
       THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶23} Nissan argues in in its second assignment of error that the trial court’s verdict for

Mr. Trogdon on his conversion claim was against the manifest weight of the evidence.

Specifically, Nissan asserts that the weight of the evidence does not support the conclusion that

Mr. Beltran obtained title to the Jeep via fraud.1

       {¶24} In determining whether a trial court’s ruling is against the weight of the evidence:

       The [reviewing] court * * * weighs the evidence and all reasonable inferences,
       considers the credibility of witnesses and determines whether in resolving
       conflicts in the evidence, the [finder of fact] clearly lost its way and created such a
       manifest miscarriage of justice that the [judgment] must be reversed and a new
       trial ordered.

(Internal quotations and citations omitted.) Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-

2179, ¶ 20. “In weighing the evidence, the court of appeals must always be mindful of the

presumption in favor of the finder of fact.” Id. at ¶ 21.

       {¶25} The trial court in its original judgment entry determined that Mr. Beltran obtained

title to the Jeep via fraud. As stated above, “[u]nder the provisions of the Ohio Certificate of

Motor Vehicle Title Act, absent any question of estoppel arising from an act of the owner, a thief

cannot convey valid title to a stolen motor vehicle to a bona fide purchaser for value without

notice, although the certificate of title used in the purported transfer appears valid on its face.”

Gall, 15 Ohio St. 2d 261, at paragraph 3 of the syllabus. “[F]or purposes of the Certificate of

Title Act, ‘stolen motor vehicle’ includes motor vehicles that are stolen by fraud or deception.”

       1
          While Nissan also mentions that Mr. Trogdon was estopped from claiming an
ownership interest, it offers no argument on the issue based upon credibility or conflicts in the
evidence. Accordingly, it appears that Nissan is reasserting a sufficiency argument which we
have already resolved in the first assignment of error.
                                                 10


Allan Nott, 110 Ohio St. 3d 112, 2006-Ohio-3819, at ¶ 41. Accordingly, Nissan’s argument

would fail if the record supported that Mr. Beltran stole the Jeep via either fraud or deception.

       {¶26} Nissan bases its argument on conflicts in the evidence, essentially asserting that

the weight of the evidence supports the conclusion that Mr. Trogdon willingly transferred title to

the Jeep to Mr. Beltran, either to avoid having the vehicle seized due to Mr. Trogdon’s

involvement in an aggravated robbery or to repay Mr. Beltran money Mr. Beltran alleged Mr.

Trogdon owed him. Additionally, Nissan argues that the weight of the evidence does not support

the conclusion that Mr. Trogdon was easily susceptible to manipulation. Accordingly, Nissan’s

argument is based upon factual determinations, not upon legal theories or definitions.

       {¶27} The trial testimony revealed that, following graduation from high school, Mr.

Trogdon worked for Contour Tool and then Polycase until he was diagnosed with schizoaffective

disorder in approximately 2002. The disorder caused Mr. Trogdon to have paranoid thoughts

and hear voices. His condition prevented him from holding steady employment and he applied

for Social Security benefits, which he was ultimately awarded. Those payments were made to

his mother, as his representative payee, because Mr. Trogdon, in light of his mental condition,

was not able to manage his finances to support his everyday needs. Mr. Trogdon did not have

access to the funds and would have to ask his mother if he needed anything. At the time of trial,

Mr. Trogdon testified that he was attending community college, that he had been sober for a year

and a half, and that his medications seemed to finally be working well.

       {¶28} Mr. Trogdon’s mother testified that he was easily influenced and that, since he

was diagnosed with schizoaffective disorder, he did not have a lot of friends. She asserted that

Mr. Trogdon started hanging out with the “[w]rong group of friends.” Mr. Trogdon’s mother

testified that she believed that this caused him to get into trouble. Mr. Trogdon admitted to
                                                11


having prior convictions, including possession of marijuana, possession of cocaine, and

aggravated robbery. He stated that he made bad choices, his reasoning was cloudy, and, because

he wanted to fit in, he tended to do what people asked of him.

          {¶29} Mr. Trogdon befriended Mr. Beltran in the fall of 2009. Mr. Trogdon admitted

that he and Mr. Beltran smoked marijuana daily and spent the days driving around in Mr.

Trogdon’s Jeep. Mr. Trogdon testified that Mr. Beltran knew about his disorder, but Mr. Beltran

denied the same. Mr. Trogdon’s mother testified that Mr. Beltran tried to convince Mr. Trogdon

that there was nothing wrong with him and that he did not need the medications he was taking.

          {¶30} In 2009, Mr. Trogdon was involved in an aggravated robbery of a neighbor’s

house. Mr. Trogdon waited in the car while other individuals went in and robbed the neighbor.

Mr. Trogdon testified that, after the robbery, Mr. Beltran and his godfather became concerned for

Mr. Trogdon that the police would confiscate the Jeep because of the aggravated robbery case.

Thus, they began formulating a plan to put the Jeep in Mr. Beltran’s name. However, according

to Mr. Trogdon, once his mother locked the Jeep in the garage, the plan changed to one where,

after the title was signed over to Mr. Beltran and Mr. Beltran got the vehicle out of the garage,

Mr. Beltran would sign the vehicle back over to Mr. Trogdon. Mr. Trogdon denied owing Mr.

Beltran any money.

          {¶31} Prior to transferring the car to Mr. Beltran, Mr. Trogdon and Mr. Beltran went to

the police station with the title and attempted to get the police to help Mr. Trogdon get the Jeep

out of the garage. The police took them back to the house and told them they should “call it a

night.”

          {¶32} Mr. Trogdon testified that in January 2010, he and Mr. Beltran went in another

vehicle to an Ohio Bureau of Motor Vehicles office where Mr. Trogdon transferred the title over
                                                12


to Mr. Beltran. Mr. Trogdon indicated that Mr. Beltran told him to mark the transfer as a gift.

The mileage listed on the title assignment form was 18,152 miles; however, the odometer

reading noted at Nissan indicated that vehicle actually had 18,001 miles when Nissan purchased

it from Mr. Beltran. Mr. Trogdon testified that, at the time of the transaction, he was not

thinking clearly.

       {¶33}    Shortly thereafter, Mr. Trogdon’s mother, who was unaware of the title transfer,

allowed Mr. Trogdon and Mr. Beltran to take the Jeep out to go over to Mr. Beltran’s godfather’s

house. Instead, of going there, however, Mr. Beltran drove them to Giant Eagle and told Mr.

Trogdon that Mr. Beltran’s grandmother was inside and that she had money for Mr. Beltran. Mr.

Trogon went inside, but was unable to find Mr. Beltran’s grandmother. When Mr. Trogdon

returned to the parking lot, Mr. Beltran was gone.

       {¶34} Mr. Beltran, who also had prior convictions, including tampering with evidence,

theft, forgery, and receiving stolen property, testified to a different version of events. Mr.

Beltran testified that Mr. Trogdon owed Mr. Beltran approximately $7,200, and that is why Mr.

Trogdon signed the title over to Mr. Beltran. Mr. Beltran could not really explain why they

indicated on the form that the transfer of the vehicle was a gift. Mr. Beltran testified that after

the transfer of the title, Mr. Trogdon’s mother let them take the car out and they went to Mr.

Beltran’s house, then possibly Mr. Beltran’s godfather’s house, and then to Giant Eagle.

According to Mr. Beltran, Mr. Trogdon wanted to be dropped off at the Giant Eagle as he was

meeting someone there. Mr. Beltran indicated that he was not supposed to wait for Mr. Trogdon.

       {¶35} According to Captain Anthony Campo of the Sheffield Lake Police Department,

during his investigation, Mr. Beltran provided Captain Campo with a handwritten note which

indicated that Mr. Beltran was receiving the Jeep in exchange for the money Mr. Trogdon owed
                                                 13


Mr. Beltran. That note bore two signatures, purporting to be those of Mr. Trogdon and Mr.

Beltran. Mr. Beltran admitted to drafting the top portion of the document.

        {¶36} Mr. Trogdon denied signing the document and denied seeing it prior to police

showing it to him. Mr. Trogdon noted that it appeared his signature was improperly spelled as

“Trogden” as opposed to “Trogdon.”       When Mr. Trogdon was shown the document, he told the

police that the signature looked like his but was not his. Captain Campo, however, testified that

Mr. Trogdon told Captain Campo that Mr. Trogdon did sign the document.

        {¶37} Mr. Beltran testified that he did not even really want the Jeep because it “didn’t

drive good[]” due it previously being involved in an accident. Thus, he sought to trade it in. The

day after dropping Mr. Trogdon off at the Giant Eagle, Mr. Beltran went with a friend to the Kia

dealership. They arrived at the dealership just after it had closed for the day. Mr. Beltran did not

have a driver’s license or insurance on the vehicle and had Mr. Trogdon’s license plates on the

vehicle. The salesperson at the Kia dealership testified that he declined to do business with Mr.

Beltran as he found the circumstances of the transaction suspicious: namely that the mileage on

the odometer was less than that on the title, that the title was new, and that Mr. Beltran did not

have a driver’s license or proof of insurance. Mr. Beltran also indicated that the Kia dealership

refused to buy the Jeep because the license plates did not match the title.

        {¶38} Mr. Beltran testified that, upon leaving the dealership, someone from the

dealership called the police and he was pulled over. The police told him that the title did not

match the plates and that he needed to put his plates on the vehicle. After that encounter, Mr.

Beltran spoke to his friend who worked at a towing company. His friend gave him dealer plates

to put on the Jeep. Thus, when Mr. Beltran took the vehicle to Nissan, it had both Mr. Trogdon’s

plates on it and the dealer plates.
                                                    14


       {¶39} Mr. Beltran testified that he told the salespeople at Nissan that he was looking to

buy a cheap car and so they showed him the cheapest ones they had. He told Nissan that he did

not have a driver’s license, only a state identification card. He also informed Nissan of the

odometer mileage issue and Nissan indicated that it was not a problem. According to Mr.

Beltran, the salespeople at Nissan also inquired about the license plates and asked why he had

someone else’s license plates on his car. Nonetheless, ultimately, Nissan allowed Mr. Beltran to

trade in the 2009 Jeep for a 2004 Nissan Sentra with almost 90,000 miles on it and a check for

$2,348.84.

       {¶40} Mr. Abraham, a part owner of Nissan, testified that he remembered the

transaction with Mr. Beltran and signed off on some of the paperwork. He did not recall the

salespeople bringing any issues with the vehicle to his attention. Mr. Abraham was not informed

of any discrepancy between the mileage listed on the title and the mileage on the vehicle, nor did

he recall any discussion about whether Mr. Beltran had a license or insurance. Mr. Abraham

indicated that he became concerned about the discrepancy in the mileage only after he learned

that there could be a problem with the transaction. However, he also testified that it was

common for the mileage listed on the title to not always match the mileage on the vehicle. Mr.

Abraham testified that he did not notice any dealer plates on the vehicle and no one brought that

to his attention. Additionally, he averred that no one at the dealership would have researched to

see if the plates were registered to Mr. Beltran.

       {¶41} After an independent review of the record, we cannot say that the trier of fact lost

its way in finding Mr. Trogdon’s version of events more credible than Mr. Beltran’s. The trial

court was aware of Mr. Trogdon’s mental health issues and the fact that his mother managed all

of his finances. There was also testimony that Mr. Beltran knew of Mr. Trogdon’s illness and
                                                15


testimony that Mr. Trogdon was easily influenced and tried to please people. Mr. Trogdon, who,

at the time of trial, was functioning well enough to attend community college, testified that he

agreed to transfer the title to Mr. Beltran so that they could get the Jeep out of the garage. Once

the Jeep was out of the garage, Mr. Trogdon averred that Mr. Beltran agreed to sign the title back

over to Mr. Trogdon.      However, Mr. Beltran never signed the title back to Mr. Trogdon, and

instead, proceeded to try to sell the vehicle. Mr. Trogdon denied that he owed Mr. Beltran any

money and he denied seeing or signing the handwritten document that Mr. Beltran asserted

evidenced the purpose of the transfer of the Jeep. The trial court was able to examine the title

transfer document as well as the handwritten document and use those documents to determine

whether it believed that Mr. Trogdon signed the handwritten document. The trial court was also

aware that, despite Mr. Beltran’s claim that Mr. Trogdon owed Mr. Beltran money, the title

transfer paperwork indicated that the transfer was a gift. Finally, the trial court was aware of the

criminal histories of both Mr. Trogdon and Mr. Beltran and could take that information into

account in evaluating their credibility.

       {¶42} If Mr. Trogdon’s version of events is believed, it would not be unreasonable for

the trial court to conclude that Mr. Beltran deceived Mr. Trogdon into signing the title over to

Mr. Beltran. This Court recognizes that “the trier of fact is in the best position to determine the

credibility of witnesses and evaluate their testimony accordingly.” (Internal quotations and

citation omitted.) State v. Tabassum, 9th Dist. Summit No. 25568, 2011-Ohio-6790, ¶ 26. “It is

well-settled that the [trier of fact] is free to believe all, part, or none of the testimony of each

witness.” (Internal quotations and citation omitted.) State v. Bulls, 9th Dist. Summit No. 27029,

2015-Ohio-276, ¶ 24. In light of the record before us, we cannot say that the trial court created a

manifest miscarriage of justice in concluding that Mr. Beltran was a thief under the Ohio
                                                  16


Certificate of Motor Vehicle Title Act. See Gall, 15 Ohio St. 2d 261, at paragraph 3 of the

syllabus; Allan Nott, 110 Ohio St. 3d 112, 2006-Ohio-3819, at ¶ 41.

        {¶43} Given the foregoing, and Nissan’s limited argument on this point, we overrule its

second assignment of error.

                                 ASSIGNMENT OF ERROR III

        THE TRIAL COURT’S JUDGMENT FINDING [NISSAN] WAS JOINTLY
        AND SEVERALLY LIABLE TO [MR.] TROGDON WAS NOT SUPPORTED
        BY SUFFICIENT EVIDENCE.

        {¶44} Nissan argues in its third assignment of error that the trial court erred in

determining that Nissan and Mr. Beltran were jointly and severally liable to Mr. Trogdon. We

note that it is unclear what precisely Nissan believes the trial court should have found instead.

We presume that Nissan wanted the trial court to find that there was proportionate liability,

however, it has not specified what remedy it believes is appropriate. See App.R. 16(A)(7), (8).

        {¶45} In its argument, Nissan relies on case law existing prior to R.C. 2307.22, which is

the statute that provides a framework for determining the appropriateness of joint and several

liability in tort cases.

        {¶46} R.C. 2307.22(A) provides:

        Subject to sections 2307.23 and 2307.24 and except as provided in division (B) of
        section 2307.70, division (B) of section 4507.07, section 4399.02, or another
        section of the Revised Code that expressly establishes joint and several tort
        liability for specified persons, joint and several tort liability shall be determined as
        follows:

        (1) In a tort action in which the trier of fact determines that two or more persons
        proximately caused the same injury or loss to person or property or the same
        wrongful death and in which the trier of fact determines that more than fifty per
        cent of the tortious conduct is attributable to one defendant, that defendant shall
        be jointly and severally liable in tort for all compensatory damages that represent
        economic loss.

        (2) If division (A)(1) of this section is applicable, each defendant who is
        determined by the trier of fact to be legally responsible for the same injury or loss
                                                 17


       to person or property or the same wrongful death and to whom fifty per cent or
       less of the tortious conduct is attributable shall be liable to the plaintiff only for
       that defendant’s proportionate share of the compensatory damages that represent
       economic loss. The proportionate share of a defendant shall be calculated by
       multiplying the total amount of the economic damages awarded to the plaintiff by
       the percentage of tortious conduct as determined pursuant to section 2307.23 of
       the Revised Code that is attributable to that defendant.

       (3) In a tort action in which the trier of fact determines that two or more persons
       proximately caused the same injury or loss to person or property or the same
       wrongful death and in which the trier of fact determines that fifty per cent or less
       of the tortious conduct is attributable to any defendant against whom an
       intentional tort claim has been alleged and established, that defendant shall be
       jointly and severally liable in tort for all compensatory damages that represent
       economic loss.

       (4) If division (A)(3) of this section is applicable, each defendant against whom
       an intentional tort claim has not been alleged and established, who is determined
       by the trier of fact to be legally responsible for the same injury or loss to person or
       property or the same wrongful death, and to whom fifty per cent or less of the
       tortious conduct is attributable shall be liable to the plaintiff only for that
       defendant’s proportionate share of the compensatory damages that represent
       economic loss. The proportionate share of a defendant shall be calculated by
       multiplying the total amount of the economic damages awarded to the plaintiff by
       the percentage of tortious conduct as determined pursuant to section 2307.23 of
       the Revised Code that is attributable to that defendant.

(Emphasis added.)

       {¶47} Nissan has failed to cite the statue at all. Further, it has not argued that the trial

court could not have concluded, pursuant to the statute, that Nissan fell within R.C.

2307.22(A)(3), thereby allowing the trial court to make a finding of joint and several liability.

See Gurry v. C.P., 8th Dist. Cuyahoga No. 97815, 2012-Ohio-2640, ¶ 9 (“With the passage of

R.C. 2307.22, the Ohio legislature established that in a tort action where more than one tortfeasor

has proximately caused a person’s property damage, any tortfeasor who has caused fifty percent

or less of the tortious conduct is responsible for only his or her proportional share of the

economic loss. R.C. 2307.22(A)(2). However, in a tort action where the tortfeasors have

engaged in an intentional tort, joint and several liability applies regardless of the percentage of
                                                 18


any tortfeasor’s liability. R.C. 2307.22(A)(3).”) We are not inclined to develop an argument on

Nissan’s behalf. In light of Nissan’s limited argument, in which it fails to explain what relief it is

entitled to or to cite to, or analyze, the appropriate statute, we cannot conclude that Nissan has

demonstrated error on the part of the trial court. See App.R. 16(A)(7), (8). Nissan’s third

assignment of error is overruled.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT’S JUDGMENT FINDING [NISSAN] WAS LIABLE FOR
       [MR.] TROGDON’S ATTORNEY FEES WAS CONTRARY TO LAW.

       {¶48} Nissan argues in its fourth assignment of error that the trial court erred in

awarding attorney fees to Mr. Trogdon. Specifically, Nissan argues that, because the trial court

did not award punitive damages or make a finding of bad faith, the trial court could not award

attorney fees.

       {¶49} From Mr. Trogdon’s post trial brief, it appears that he sought an award of attorney

fees based upon an award of punitive damages. Mr. Trogdon did not mention bad faith or that

the damages could be independently awarded based upon a judgment for conversion.                   In

Nissan’s brief filed the day of the hearing on attorney fees, Nissan maintained that Mr. Trogdon

could not be awarded attorney fees in the absence of a finding of bad faith or an award of

punitive damages.

       {¶50} “Ohio has long adhered to the ‘American rule’ with respect to recovery of

attorney fees: a prevailing party in a civil action may not recover attorney fees as a part of the

costs of litigation.” (Citations omitted.) Schiavoni v. Roy, 9th Dist. Medina No. 11CA0108-M,

2012-Ohio-4435, ¶ 31. “However, there are exceptions to this rule. Attorney fees may be

awarded when a statute or an enforceable contract specifically provides for the losing party to

pay the prevailing party’s attorney fees [] or when the prevailing party demonstrates bad faith on
                                                19


the part of the unsuccessful litigant[.]” (Citations omitted.) Id. “They may also be awarded as

an element of compensatory damages if punitive damages are awarded.” (Citation omitted.) Id.

       {¶51} Here, the trial court, in entering judgment, did not award punitive damages and

did not mention bad faith or make any finding that would indicate there was conduct that

amounted to bad faith. See Pegan v. Crawmer, 79 Ohio St. 3d 155, 156 (1997). Instead, the trial

court merely stated that, “to make [Mr. Trogdon] whole under the circumstances, [Mr. Trogdon]

is entitled to an award of reasonable attorney fees.” Neither side has pointed to a statute or

contract that would authorize an award of attorney fees. Nonetheless, Mr. Trogdon asserts that

certain case law allows for the recovery of attorney fees in conversion actions. Mr. Trogdon

points to Fulks v. Fulks, 95 Ohio App. 515 (4th Dist.1953) and its progeny.

       {¶52} In Fulks, the court differentiated between attorney fees expended in the

prosecution of an action and attorney fees expended in recovering possession of converted

property. Id. at 520. The court concluded that attorney fees expended in recovering possession

of converted property were recoverable as special damages, even absent an award of punitive

damages. Id. at 520. However, it determined that attorney fees incurred in the prosecution of the

action were not properly recoverable. Id. In Fulks, the attorney fees awarded were those fees

expended in actually repossessing the plaintiff’s steer; the plaintiff was not awarded the attorney

fees that were incurred in prosecuting the action. See id. at 516, 520. Mr. Trogdon points to

language in Fulks that states, “[a]ttorney fees incurred by the plaintiff in the prosecution of this

action are not recoverable since the plaintiff is not seeking punitive damages[,]” as evidencing

that, because he sought punitive damages (but did not recover them), he should be able to

recover his attorney fees in litigating the action. (Emphasis added.) Id. at 520. We are not

convinced that the language quoted above, which is dicta, alters the general rule that attorney
                                               20


fees are not recoverable as compensatory damages absent an award of punitive damages. See

Schiavoni at ¶ 31.

       {¶53} Here, while Mr. Trogdon sought to regain possession of the Jeep, ultimately he

was not awarded possession in the instant litigation. Neither did he prevail on his claim for

punitive damages. Accordingly, Mr. Trogdon has failed to demonstrate that Fulks applies to his

situation, even assuming we would adopt its analysis.

       {¶54} Accordingly, given the circumstances before us, we can only conclude that no

exception to the American Rule applies, and the trial court committed reversible error in

awarding attorney fees to Mr. Trogdon. Nissan’s fourth assignment of error is sustained.

                                ASSIGNMENT OF ERROR V

       THE TRIAL COURT’S JUDGMENT FINDING [NISSAN] WAS LIABLE TO
       PAY [MR.] TROGDON’S ATTORNEY FEES IN THE AMOUNT OF
       $57,319.50 WAS AN ABUSE OF DISCRETION.

       {¶55} Nissan argues in its fifth assignment of error that the trial court abused its

discretion in awarding Mr. Trogdon $57,319.50 in attorney fees. Because we have determined

above that the trial court’s findings do not support an award of attorney fees in any amount, this

assignment of error has been rendered moot and we decline to address it.             See App.R.

12(A)(1)(c).

                                               IV.

       {¶56} Nissan’s fourth assignment of error is sustained, rendering its fifth assignment of

error moot. Nissan’s first through third assignments of error are overruled. The judgment of the

Lorain County Court of Common Pleas is affirmed in part and reversed in part. The matter is

remanded for proceedings consistent with this opinion.
                                                21


                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     CARLA MOORE
                                                     FOR THE COURT


HENSAL, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JOHN S. HAYNES, Attorney at Law, for Appellant.

CHRISTOPHER G. THOMARIOS, Attorney at Law, for Appellee.

MATTHEW A. DOOLEY, Attorney at Law, for Appellee.